1-7, 9-13, 15-19DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by webpage for Mr. Gasket part #720-2671.
In regard to claim 1, Part #2671 discloses a water neck (“for use with a water pump for circulating a coolant between a radiator and an LS engine” is considered an intended use limitation and carries little patentable weight in an apparatus claim), comprising: a base (flange portion with two bolt holes) configured to be coupled with the water pump wherein the base comprises a smooth surface that is configured to establish a fluid-tight seal with a smooth surface of the water pump;
a circumferentially continuous conduit (cylindrical top tube) comprising an interior opening and a circumferential lip, the conduit configured to be coupled with a water hose extending from the radiator, said conduit having a smooth ridgeless exterior surface; and 
a curved supportive section (ball shaped portion between the flange base and cylindrical tube) interconnecting the conduit and the base wherein the supportive section interconnects the conduit with the base and orients a longitudinal axis of the conduit relative to a plane of the base so as to direct the conduit away from the LS engine (the cylindrical portion points the hose in a direction attached thereto away from the flanged base), wherein the curved supportive section is so curved that a circumference of the curved supportive section constantly narrows from the base (flange base) to the conduit (the curved surface is wider where it attaches to the flange and narrows toward the top of the spherical surface where the cylindrical tube is attached, therefore the circumference of the ball section constantly narrows in a plane taking parallel to the base as moving up the curved surface from the base to the conduit), wherein the curved supportive section comprising an exterior surface having a second portion located around the conduit end (where the spherical section meets the bottom of the cylindrical section), and wherein the longitudinal axis is oriented at an azimuthal angle relative to a straight line extending from the base (the longitudinal axis and azimuthal angle of the conduit of Mr. Gasket Part #2671 is the same as the longitudinal axis and azimuthal angle of the embodiment in fig. 1 of the present invention, as the orientation of each conduit to their respective bases are identical).
In regard to claim 2, wherein the water neck is comprised of a rigid material (metal) that is sufficiently durable and temperature resistant to retain its configuration during circulating the coolant between the radiator and the LS engine.
In regard to claim 3, wherein the conduit comprises an elongate, cylindrical section having a smooth exterior surface and a circumferential lip that are configured to establish a fluid-tight coupling with the water hose.
In regard to claim 4, wherein the cylindrical section comprises an outer diameter such that the conduit may be slidably inserted into an interior of the water hose.
In regard to claim 5, wherein the water hose is configured to be fastened onto the cylindrical section by way of any of a wide variety of suitable mechanical fasteners (via the bolt holes).
In regard to claim 6, wherein the circumferential lip comprises at least one structure (barbed or raised end) configured cooperate with the water hose and a mechanical fastener so as to maintain the fluid-tight coupling during circulating the coolant.
In regard to claim 7, wherein the interior opening extends through the conduit, the supportive section, and the base such that coolant received into the base from the water pump is conveyed through the water neck to the water hose.
In regard to claim 9, wherein the smooth surface comprises a size and a shape that respectively match a size and a shape of the smooth surface of the water pump.
In regard to claim 11, wherein the base comprises a first hole and a second hole disposed on opposite sides of the supportive section and respectively aligned with a first threaded hole and a second threaded hole of the water pump, the first and second holes being configured to receive bolts configured to threadably engage with the first and second threaded holes. 
In regard to claim 12, wherein the supportive section is configured to orient a longitudinal axis of the conduit 5 relative to the base so as to direct the conduit and the water hose away from the LS engine and a belted pulley assembly of the LS engine.
In regard to claim 13, wherein the longitudinal axis is substantially normal to a plane defined by a coupling of the base with the water pump (see picture of part #2671).
Claim(s) 1, 10, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mr. Gasket part #2660.
In regard to claim 1, Part #2660 discloses a water neck (“for use with a water pump for circulating a coolant between a radiator and an LS engine” is considered an intended use limitation and carries little patentable weight in an apparatus claim), comprising: a base (flange portion with two bolt holes) configured to be coupled with the water pump wherein the base comprises a smooth surface that is configured to establish a fluid-tight seal with a smooth surface of the water pump;
a circumferentially continuous conduit (cylindrical top tube) comprising an interior opening and a circumferential lip, the conduit configured to be coupled with a water hose extending from the radiator, said conduit having a smooth ridgeless exterior surface; and 
a curved supportive section (ball shaped portion between the flange base and cylindrical tube) interconnecting the conduit and the base wherein the supportive section interconnects the conduit with the base and orients a longitudinal axis of the conduit relative to a plane of the base so as to direct the conduit away from the LS engine (the cylindrical portion points the hose in a direction attached thereto away from the flanged base), wherein the curved supportive section is so curved that a circumference of the curved supportive section constantly narrows from the base (flange base) to the conduit (the curved surface is wider where it attaches to the flange and narrows toward the top of the spherical surface where the cylindrical tube is attached, therefore the circumference of the ball section constantly narrows in a plane taking parallel to the base as moving up the curved surface from the base to the conduit) and further wherein the longitudinal axis is oriented at an azimuthal angle relative to a straight line extending from the base (the cylindrical tube extends at an azimuthal angle relative to a straight line drawn from one bolt hole to the other bolt hole), wherein the curved supportive section comprising an exterior surface having a second portion located around the conduit end (where the spherical section meets the bottom of the cylindrical section), and wherein the longitudinal axis is oriented at an azimuthal angle relative to a straight line extending from the base (the longitudinal axis and azimuthal angle of the conduit of Mr. Gasket Part #2660 is angled relative to the base in a similar manner, as the conduit of fig. 4 of the present application).
In regard to claim 10, wherein the smooth surface of the base comprises a countersink disposed around the interior opening so as to provide clearance for a thermostat valve (see 3rd through 6th pictures showing countersunk portions and o-ring).
In regard to claim 12, wherein the supportive section is configured to orient a longitudinal axis of the conduit relative to the base so as to direct the conduit and the water hose away from the LS engine and a belted pulley assembly of the LS engine.
In regard to claim 15, wherein the polar angle ranges between substantially 0 degrees and substantially 90 degrees, and wherein the azimuthal angle ranges between substantially 0 degrees and substantially 180 degrees (see picture).
Response to Arguments
Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive. 
Applicant argues that Mr. Gasket Part # 720-2671 fails to disclose “the curved supportive section is so curved that a circumference of the curved supportive section constantly narrows from the base to the conduit”.
	The Examiner disagrees, as the spherical surface of Part # 2671 is a semi-spherical surface extending between the flange and conduit.  The semi-spherical surface has its largest circumference where it joins to the flange and the circumference of the semi-spherical surface constantly narrows in a plane taking perpendicular to the flange when moving along the curved surface from the flange to where the curved surface meets with the conduit.  Therefore the rejection has been maintained.
	Applicant also argues that Mr. Gasket Part # 2660 fails to disclose “the curved supportive section is so curved that a circumference of the curved supportive section constantly narrows from the base to the conduit”.  
	The Examiner disagrees for the same reasons given for part #2671. The semi-spherical surface has its largest circumference where it joins to the flange and the circumference of the semi-spherical surface constantly narrows in a plane taking perpendicular to the flange when moving along the curved surface from the flange to where the curved surface meets with the conduit.  Therefore the rejection has been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679